Atkinson, J.
1. In all civil cases the issues are to be determined according to the preponderance of evidence, by which is meant that superior weight of evidence which, while not enough to wholly free the mind from a reasonable doubt, is yet sufficient to incline a reasonable and impartial mind to one side of the issue rather than to the other. Civil Code, §§ 5730, 5731.
(a) Accordingly, on the trial of an action against a railroad company by a mother for the homicide of her child, the charge: “If, after the plaintiff has shown her dependence upon her son and his killing by the defendants’ train, the evidence leaves the matter in such doubt that you are unable to say from the evidence in the ease whether the railroad company was at fault as complained of, or not, as above explained to you, then the burden would not have been carried, and you should *12find the issue of such negligence against the railroad company,” was erroueous on the ground that it ignored the rule of law providing for tlie determination of issues upon a preponderance of evidence. Central of Georgia Railway Co. v. Stiles, 139 Ga. 49 (76 S. E. 570).
August 10, 1915.
Action for damages. Before Judge Rawlings. Washington superior court. June 22, 1915.
Saffold & Jordan, for plaintiff in error.
Samuel H. Sibley and J. Hines Wood, contra.
2. Other grounds of the motion for new trial, which contain excerpts from the charge, are without merit, and not of such character as to require elaboration.
3. As the evidence may not be the same on another trial, no decision will now be made as to the sufficiency of the evidence to support the verdict.

Judgment reversed.


All the Justices concur.